The opinion of the court was delivered by
Milton, J.:
The record in this case shows that the verdict of the jury in favor of defendant in error, plaintiff below, was returned on the 13th day of December, 1895 ; that a motion for a new trial was filed,- marked .“Filed Dec. —, 1895”; that the defendants also filed a motion for judgment in their favor upon the special findings of the jury; and that these motions were heard and overruled on the 18th of the same month. It further appears that the last ground stated in the motion for a new trial is the alleged error of the court in overruling the defendants’ motion for judgment upon the special findings. The plaintiffs in *678error have filed a motion for leave to complete the record by supplying the omitted date, which the evidence they offer by affidavit and by transcript of the appearance docket shows was December 14. The motion cannot be granted. “A case-made must be complete and perfect when settled, signed, and attested.” (Transportation Co. v. Palmer, 19 Kan. 471.)
Besides this, the motion for a new trial itself indicates that it was filed after the motion for judgment upon the special findings was overruled ; presumably on December 18, as the journal entry shows the motion for a new trial was heard and overruled on that date. All questions arising from the overruling of the motion for a new trial being eliminated, the only remaining questions are whether the petition states a cause of action, and whether the judgment is in accordance therewith. We are convinced that both of these questions must be answered in the affirmative. The judgment of the district court will therefore be affirmed.